Brown, Judge:
These are appeals to reappraisement by the collector of customs at the port of Buffalo, N. Y., from the values as fixed by the appraiser of merchandise.
At the trial of the cases no one appeared on behalf of the defendant and eight cases, all involving the same merchandise, were consolidated for trial.
The merchandise consists of cereal foods The names of the foods are Dr. Jackson’s Meal, Lishus and Bekus Pudding. This merchandise was appraised as entered and it appears that the value was $2.65 per case, or $5 per bag, plus 8 per centum sales tax. The invoices show that the merchandise was all imported during the month of November 1937.
Upon the trial of the case the Government offered in evidence a certified copy of a report of F. H. Vunting, Treasury representative in Canada, which report was received in evidence and marked Exhibit 1.
*618On page 2 of the report I find that Dr. Jackson’s Foods, Ltd., manufactures at its Toronto plant the following cereal preparations: Roman Meal, Lishus and Bekus Pudding. I also find that these preparations are sold in Canada, with the exception that when Roman Meal is sold to be shipped into the United States it is called Dr. Jackson’s Meal. I also find on page 4 of the report that the 8 per centum sales tax applies to all this merchandise sold in Canada. From an examination of copies in the report taken from the' books of Dr. Jackson’s Foods, Ltd., of sales made in Canada during the months of October and November 1937, I find that all three products, to wit, Roman, or Dr. Jackson’s meal, Lishus and Bekus Pudding, are sold in Canada at 83.30 per case, less a discount per case varying from 36 cents to 45 cents per case, but usually 40 cents per case, plus 8 per centum sales tax, plus freight. I find also that Roman or Dr. Jackson’s Meal in 98-pound bags, packed two bags to the barrel, is sold at $12 per barrel or $6 per bag, plus 8 per centum sales tax, plus freight. The foregoing figures are all in Canadian currency.
I find therefore that there was a foreign-market value in Canada for the merchandise here involved on the dates of exportation thereof.
I find that the principal market in Canada was Toronto.
I find the foreign-market value, no export value being higher, of Roman, or Dr. Jackson’s Meal, Lishus and Bekus Pudding, when sold by the case, to be in Canadian currency, $3.30 per case, less discount of 40 cents per case, plus 8 per centum Canadian sales tax.
I also find that Roman, or Dr. Jackson’s Meal, when put up in 98-pound bags had a foreign-market value, no export value being higher, of $6 per 98-pound bag, plus 8 per centum Canadian sales tax, Canadian currency.
Judgment will issue accordingly.